DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/297,975 filed on March 1, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
 
Status of Claims
Claims 1-38 are still pending, with claims 23 being currently amended, and claims 1-22 being withdrawn from further consideration. 

Response to Arguments
On page 8 of the remarks filed March 1, 2022, Applicant argues:
Independent claim 23 includes a database configuration to contain battery identification information. This is not shown in either of the cited references. The particular paragraphs [0044] and [0047-0056] of Ibi describe selecting batteries based upon a particular data range. However, this is nothing in this section that describes placing battery tests or battery identification information into the database. In Ibi, the selected batteries can simply be placed directly into a new battery pack. 
Independent claim 23 also includes an updateable selection criterion. Nothing in Ibi describes selection criteria that is updateable. The cited paragraphs of Ibi simply describe a selection criteria which uses a range of data or different selection criteria. Nothing describes updating the particular criteria. For this additional reason the rejection should be withdrawn. 
Independent claim 23 also includes retrieving information from a database and applying the selection criteria. Ibi does not describe retrieving such data from a database and for this further reason the rejection should be withdrawn. Nakanishi does not overcome this shortfall as it does not describe retrieving information from a database and applying collection criteria to the retrieved information. 
Additionally, with this response independent claim 23 has been amended to describe creating a plurality of refurbished battery packs. This plurality of refurbished battery packs are selected to have similar at least one associated battery parameter. This is not shown by the cited references and for this additional reason the rejection should be withdrawn. 
Further still, independent claim 23 describes creating a plurality of refurbished battery packs which comprise different types of battery packs including a high capacity battery pack and a low capacity battery pack. This also is not shown in the cited references and for this further reason

Examiner respectfully disagrees. Ibi discloses in paragraphs 47-48 that battery modules are measured and graded such to determine which battery modules fall into a particular range of a particular characteristic. Thus data is created indicating which batteries (e.g. “’a1’ to ‘a12’”) each have X characteristic (e.g. “an OCV falling within an acceptable range”), thus a database. The database created in step 102 via measurements is used in step 103 for selection of the batteries. Step 103 comprises retrieving information (the individual battery modules) of the batteries which have measured characteristics which fit the prototype.
The remainder Applicant’s arguments with respect to claims 1-38 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al. US PGPUB 2011/0239445 in view of Nakanishi et al. US PGPUB 2001/0035737 and further in view of Holtappels et al. US PGPUB 2016/0232736.
Regarding claim 23, Ibi discloses an apparatus for use in refurbishing a used battery pack from the electric vehicle [fig. 2], comprising: 
battery test circuitry configured to perform battery tests on individual batteries in the used battery pack [fig. 2, step 102; pars. 12, 18-19 & 52-53; measuring values including voltage, thus using circuitry]; 
a database configured to contain battery identification information of a plurality of individual replacement batteries and at least one associated battery parameter obtained from the battery test circuitry [pars. 44 & 47-56; data is gathered and used to determine what are accepted values]; 
a selection criteria which identifies individual replacement batteries for use in creating a plurality of refurbished battery pack based upon the at least one associated battery parameter, wherein the selection criteria is updateable [fig. 2, step 103; certain battery modules are accepted for creating an assembled battery; pars. 12-14, a “relative” range is updateable depending on the set of used batteries from which the batteries are being selected from; par. 59, “when new assembled batteries are rebuilt using selected battery modules”, thus a plurality of refurbished battery packs can be created]; and 
retrieving information from the database, apply the selection criteria and responsively provide selection information output which indicates which of the individual replacement batteries identified in the database have similar at least one associated battery parameter and are suitable for use in creating a plurality refurbished battery pack [pars. 44 & 47-56; data is gathered and used to determine what are accepted values, the accepted values are used to filter the batteries for creating the battery pack; par. 47, “battery modules having an OCV falling within the same acceptable range”, thus based on whether the batteries have similar parameters (i.e. an OCV falling within an acceptable range) they are determined to be similar enough and suitable for creating a refurbished battery back; par. 59, “when new assembled batteries are rebuilt using selected battery modules”, thus a plurality of refurbished battery packs can be created].
Ibi does not explicitly disclose the plurality of refurbished battery pack comprise a plurality of different types of battery packs including a high capacity battery pack and a low capacity battery pack.
Ibi does not explicitly disclose a controller for retrieving information from the database.
However, Nakanishi discloses a battery refurbishing system [abs.; fig. 1] comprising a controller for retrieving information from the database [fig. 1, battery controller 6 performs the process of figs. 2-4; pars. 47-56 & 60-66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include a controller for retrieving information from the database for the purpose of rehabilitating battery packs and reducing waste, as taught by Nakanishi (par. 68).
The combination of Nakanishi and Ibi does not explicitly disclose the plurality of refurbished battery pack comprise a plurality of different types of battery packs including a high capacity battery pack and a low capacity battery pack.
However, Holtappels discloses a battery assembly method [figs. 12-14 & 17] wherein the plurality of refurbished battery pack comprise a plurality of different types of battery packs including a high capacity battery pack and a low capacity battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application that each assembled battery as a whole will be used for, the number of battery units is controlled (par. 20 & 208) such that a higher or lower capacity assembled battery can be created; furthermore battery units can be sorted into high capacity-low peak power units and low capacity-high peak power units to form particular types of batteries (par. 453); battery units are scored and selected, for a “long endurance” application (area), the criteria includes capacity; thus based on the application different capacity battery packs are formed].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Nakanishi and Ibi to further include the plurality of refurbished battery pack comprise a plurality of different types of battery packs including a high capacity battery pack and a low capacity battery pack for the purpose of providing the optimum battery unit for the type of application, as taught by Holtappels (pars. 20, 23-24, 51, 298-299 & 451-453). 
Regarding claim 24, Ibi discloses wherein the selection criteria includes comparing parameters of batteries to each other and identifying parameters which are within a selected range [pars. 47-56; resistance, capacity, OCV, etc.; fig. 4].
Regarding claim 25, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery.
However, Nakanishi further discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery [par. 48; the SOC is an adjustable parameter which is adjusted].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the selection criteria is based upon an adjustable parameter of the batteries, the controller further configured to adjust the adjustable parameter of at least one battery for the purpose of creating a uniform charge of the battery, as taught by Nakanishi (par. 64).
Regarding claim 26, Ibi does not explicitly disclose wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the adjustable parameter.
However, Nakanishi as applied in claim 23 discloses wherein the selection criteria is based upon an adjustable parameter of the batteries, wherein the selection criteria applies a greater weighting function to a non-adjustable parameter relative to the adjustable parameter [pars. 52-54; voltage is adjustable via charging, temperature is non-adjustable (forceable) in Nakanishi’s system, voltage is considered first in fig. 2]
Regarding claim 27, Ibi discloses wherein the selection criteria is based upon multiple parameters of the batteries [pars. 47-56; resistance, capacity, OCV, etc.; fig. 4].
Regarding claim 28, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a route to which the battery pack will be cast.
However, Holtappels as applied in claim 23 discloses wherein the selection criteria is based upon a route to which the battery pack will be cast [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application, i.e. a long route, certain battery units are selected, and  automatically dispensed to form the battery].
Regarding claim 29, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon an environment of an expected use of the battery pack.
However, Holtappels as applied in claim 23 discloses wherein the selection criteria is based upon an environment of an expected use of the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application, i.e. a long route, certain battery units are selected, and  automatically dispensed to form the battery].
Regarding claim 30, Holtappels as applied in claim 23, discloses wherein the environment includes temperature [par. 298, the temperature rise of the battery units can be used to segregate and select the battery units; pars. 452-453; the temperature can also be considered via the peak output power which will cause a higher temperature].
Regarding claim 31, Holtappels as applied in claim 23, discloses wherein the environment includes expected road conditions for which the battery pack will be tasked [par. 452, long endurance applications, thus long routes; par. 298, the temperature rise of the battery units can be used to segregate and select the battery units, thus higher temperature ]
Regarding claim 32, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria includes information related to an area in which the battery pack will be used.
However, Holtappels as applied in claim 23 discloses wherein the selection criteria includes information related to an area in which the battery pack will be used [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application (area), i.e. a long route, certain battery units are selected, and  automatically dispensed to form the battery].
Regarding claim 33, the combination of Ibi and Nakanishi does not explicitly disclose wherein the selection criteria is based upon a capacity requirement for the battery pack.
However, Holtappels as applied in claim 23 discloses wherein the selection criteria is based upon a capacity requirement for the battery pack [fig. 17; par. 20, 23-24, 51, 298-299, 451-453; based on the type of application the battery as a whole will be used for certain battery units are scored and selected, for a “long endurance” application (area), the criteria includes capacity].
Regarding claim 34, Ibi discloses wherein the database includes battery identification information associated with a test result for a particular battery [par. 56].
Regarding claim 35, Ibi does not explicitly disclose wherein the battery test comprises applying a forcing function to a battery and observing a result.
However, Nakanishi discloses wherein the battery test comprises applying a forcing function to a battery and observing a result [fig. 4; pars. 63-67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Ibi to further include wherein the battery test comprises applying a forcing function to a battery and observing a result for the purpose of judging the state of the battery, as taught by Nakanishi (fig. 4).
Regarding claim 36, Ibi discloses wherein the batteries comprise individual cells [par. 34].
Regarding claim 37, Ibi discloses wherein the batteries comprise groups of cells [par. 34].
Regarding claim 38, Ibi discloses wherein the selection information output includes information identifying a configuration of batteries for placement in the refurbished battery pack based upon the battery test results [fig. 2; step 103; pars. 46-54].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859